Citation Nr: 1310622	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  11-01 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to October 19, 2010, and in excess of 20 percent thereafter, for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an upper back condition.

5.  Whether new and material evidence has been received to reopen a previously denied claim for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION


The Veteran served on active duty from February 1971 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In December 2009, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation.  The RO also denied service connection for an upper back disability and denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for a low back disability.

In an October 2010 rating decision, the RO denied entitlement to service connection for tinnitus.  In August 2011, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  

In February 2012, the RO increased the evaluation for the Veteran's service-connected bilateral hearing loss to 20 percent disabling, effective October 19, 2010.

In October 2012, the Veteran and his son testified at a videoconference hearing before the undersigned.  A transcript of these proceedings has been associated with the claims file. 


In August 1996, the RO denied entitlement to service connection for a back condition identified in the decision as involving the lower back.  The Veteran did not file a timely notice of appeal to this decision and it became final.  As such, before reaching the merits of the Veteran's claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

The issues of entitlement to an increased rating for hearing loss, and entitlement to service connection for an acquired psychiatric disability, tinnitus, and upper and lower back disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1996 decision, the RO denied entitlement to service connection for a back condition, identified in the decision as involving the lower back.  The Veteran did not file a timely appeal with respect to this decision or submit new and material evidence within one year of the decision and it became final.

2.  Evidence received since the August 1996 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The August 1996 rating decision which denied service connection for a lower back condition is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1996).

2.  The evidence received subsequent to the August 1996 rating decision is new and material; and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 20.1105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub. L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

As the Board has decided to reopen the Veteran's claim of entitlement to service connection for a low back disability, no further notice or assistance is needed to aid the Veteran in substantiating the aspect of the claim being decided in this decision.  

II.  New and material evidence

In an August 1996 decision, the RO denied entitlement to service connection for a back condition, identified in the decision as involving the lower back.  The Veteran did not file a timely appeal with respect to this decision or submit additional evidence within one year of the notice of that decision.  38 C.F.R. § 3.156(b).  It became final.  The RO in August 1996 found that the Veteran was treated in service for suspected herniated disc that had resolved.  Upon service separation, the Veteran showed no back complaints.  The RO concluded that the back pain was a temporary condition that resolved with treatment.  

The evidence that has been added to the Veteran's claims file since the August 1996 VA and private treatment records, the Veteran's testimony before the Board, and statements submitted by the Veteran in connection with the claim.  The medical evidence indicates that the Veteran has been diagnosed with degenerative bone changes with areas of canal stenosis and degenerative disc disease.  The Veteran testified before the Board that he had been blown across the flight deck in service and has had low back pain since that time.  He indicated that this was in approximately March 1972, and that he aggravated it afterwards, leading to is in-service treatment in 1974.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the August 1996 RO decision is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's back and the Veteran's testimony concerning an accident in service and continuing back pain since that time.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  

Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in August 1996, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for low back disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran's claims file contains a March 2010 treatment note that indicates that the Veteran is receiving benefits from the Social Security Administration.  The Veteran's claims file, however, does not contain records related to such an award.  This matter should therefore be remanded and any records related to an award of Social Security Administration benefits should be associated with the Veteran's claims file.  38 C.F.R. § 3.159, see also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Next, the Veteran testified before the Board that his hearing loss had worsened since his most recent audiological examination dated in October 2010.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   In this regard, the United States Court of Appeals for Veterans Claims (Court) held that VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

With respect to the Veteran's back claims, the medical evidence indicates that the Veteran has been diagnosed with degenerative bone changes with areas of canal stenosis and degenerative disc disease.  The Veteran testified before the Board that he had been blown across the flight deck in service and has had low back pain since that time.  He indicated that this was in approximately March 1972, and that he aggravated it afterwards, leading to is in-service treatment in 1974.  The Veteran has not been provided with a VA examination in connection with his back claims.

Based on the foregoing, the Board finds that a VA examination and opinion is necessary to determine whether any currently upper or lower back disability is related to his military service, including the incident in March 1972 or the in-service treatment in 1974.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

With respect to the Veteran's tinnitus claim, the Veteran was provided with a VA audiological examination in October 2010.  The examiner found that tinnitus was not likely the result of military service because the Veteran reported onset of tinnitus only 20 years ago, approximately 15 years after leaving military service.  In his testimony before the Board, however, the Veteran stated that this was not correct.  His tinnitus had not started 20 years ago, but rather was present in service and continually thereafter, concurrently with his hearing loss.  He testified to acoustic trauma in service as a result of service on the flight deck and jet engine noise.  Clarification is needed from the VA examiner.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the Veteran's acquired psychiatric claim, the Veteran does not appear to have been diagnosed as having PTSD.  He has been noted to have chronic depression.  In addition, the Board notes that the Veteran testified to several stressors in service that may serve to underlie his psychiatric complaints.  First, the Veteran testified that he had been blown approximately 50 feet down the flight deck in service when a barrier fell to jet blast (March 1972).  He also reported witnessing a fellow shipmate walk into the propeller of a C130 cargo plane (May 1973) and also witnessing a flight sergeant's legs amputated by the resting gear on deck (September or October 1973).  The Veteran reported having ongoing nightmares of these incidents.  He reported fearing for his life when he was blown back, thinking that he may go overboard.  In August 2011, the RO made a Formal Finding of a lack of information required to corroborate the Veteran's stressors.  The Veteran's testimony suggests that he has depression that might be related to service.  The low threshold for triggering VA's duty to provide an examination has been crossed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been treated at VA facilities.  There appear to be missing records, including a March 2012 audiological evaluation identified by the Veteran in testimony before the Board.  In addition, a review of the claims file indicates that he reported being treated at the Richmond VA Medical Center from 1981 to 1999, records from this facility appears to be incomplete.  There are no VA records dating prior to 1992.  In addition the Veteran testified that he received treatment from Chase City Medical Clinic and Chase City Medical Center, including treatment immediately after discharge from service, treatment from Dr. S and Dr. M, and yearly audiological examinations conducted at his place of employment, Muscle Stone Mechanics.  The Veteran testified that the plant had closed, but the main office in Kansas City, Missouri was still open.  Upon remand, the RO should work with the Veteran to obtain addresses and request all identified records.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  

This should specifically include updated VA records, and reported VA treatment records from 1981 to 1992; to include a March 2012 audiological evaluation, complete treatment records from the Richmond, Clarksburg, and Nashville VA Medical Centers, treatment records from Chase City Medical Clinic and Chase City Medical Center dated since service, records of the Veteran's treatment with Dr. S and Dr. M, and yearly audiological examinations conducted at Muscle Stone Mechanics.  

If the Veteran fails to provide any needed authorizations, tell him that he may submit the records himself.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, the Veteran should be informed, told of the efforts made to obtain the records, and of any further actions that will be taken with regard to his claims.

2.  Request, from SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  

If any requested records are not available, or if the search for any such records otherwise yields negative results, the Veteran should be informed, told of the efforts made to obtain the records, and of any further actions that will be taken with regard to his claims.

3.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  


For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

What is the diagnosis or diagnoses? 

For VA purposes the current psychiatric disabilities may include depression based on prior clinical evidence.

If the examiner finds that the Veteran has a current psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or was such condition otherwise caused or aggravated by the Veteran's military service (including the stressors reported above and in his hearing testimony)?  

The examiner should provide reasons for all opinions.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  

If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  Schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his service-connected chronic bilateral hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

6.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has an upper or lower back disability that is related to the military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have current upper or lower back disabilities?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has current upper or lower back disabilities, did such disorders have their onset during active duty, within one year of active duty, or are these conditions otherwise caused or aggravated by the Veteran's military service?  

In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

The examiner should comment on the Veteran's testimony before the Board that his back disability began in service when he was blown 50 feet down the flight deck.

In offering any opinion, the examiner must consider the Veteran's statements and testimony regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

7.  After all available treatment records have been obtained, ask the individual who conducted the October 2010 audiological examination, if available, to review the claims file, including a copy of this remand, for an addendum report in response to the following questions.  

(a)  Does the Veteran have tinnitus? 

(b)  If the examiner finds that the Veteran has tinnitus, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  In this regard, the examiner is asked to consider the Veteran's testimony before the Board that his tinnitus began in service concurrent with his service-connected bilateral hearing loss, not 20 years ago as noted in the October 2010 VA examination report.     

Review of the claims file should be noted in the examination report.  

If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  

If the October 2010 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed tinnitus.  All necessary tests and studies should then be conducted.  

The examiner should provide reasons for the opinions.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

8.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


